Citation Nr: 0825056	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  95-38 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury with a right ankle fracture.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of 
herbicide exposure, to include chronic folliculitis, soft 
tissue sarcoma, and other skin disorders.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a keloid scar on 
the left lateral neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for residuals of 
right leg injury with right ankle fracture, PTSD, chronic 
folliculitis and sialolocolithia (sialodenitis), claimed as 
skin condition to include soft tissue sarcoma as a result of 
herbicide exposure, residuals of low back injury, and keloid 
on left lateral neck (claimed as scars from surgery).  In 
September 2003, the veteran testified before a Veterans Law 
Judge (VLJ) at a Board hearing at the RO.  A transcript of 
the hearing is of record.  

The Board remanded this case for additional development in 
July 2004.  As the requested development has been 
accomplished, this case is properly before the Board.  The 
VLJ who conducted the hearing and signed the remand 
subsequently left the Board.  The veteran elected not to have 
another hearing.


FINDINGS OF FACT

1.  The competent evidence shows that there is no relation 
between any present disability in the right leg and ankle and 
service.

2.  The record shows the veteran was exposed to hostile fire 
in service in May 1969 and the competent medical evidence 
shows a diagnosis of PTSD related to this in-service 
stressor.

3.  The competent medical evidence of record shows that there 
is no relationship between the veteran's present skin 
disabilities to include folliculitis and other skin disorders 
and exposure to herbicides in service.

4.  The competent evidence of record shows that there is no 
relationship between the veteran's present low back disorder 
and service.

5.  The competent evidence of record shows that the veteran's 
keloid on the left neck pre-existed service and did not 
increase in severity in service.


CONCLUSIONS OF LAW

1.  Residuals of a right leg injury with right ankle fracture 
were not incurred in or aggravated by service, directly or 
presumptively. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2007).

2.  PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.304(f), 4.125(a) (2007).

3.  Residuals of herbicide exposure to include chronic 
folliculitis, soft tissue sarcoma, and other skin disorders 
were not incurred in or aggravated by service, directly or 
presumptively. 38 U.S.C.A. §§ 1110, 1116(a)(3), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307(d), 3.309(e) (2007).

4.  A low back disorder was not incurred in or aggravated by 
service, directly or presumptively. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).

5.  A keloid scar on the left lateral neck was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2004, 
August 2006, and November 2006, subsequent to the initial 
adjudication in March 1999.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2007 supplemental statement of the case, following 
the provision of notice.  No fundamental unfairness is shown 
as a result of the untimely notification.  

 The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  The veteran indicated that 
he received additional private treatment but did not provide 
the necessary identifying information or sign the proper 
release forms when requested to do so in July 2004.  The duty 
to assist "is not always a one-way street" and that, "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
further indicated that he had additional service medical 
records missing from the file; however, the RO contacted the 
National Personnel Records Center for an additional records 
search and the response was negative.  Based on the RO's 
efforts, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of right leg injury

The veteran testified that he injured his right leg in 
service in 1968 while on tour in Vietnam.  He recalled that 
he fell into a deep hole about 35 to 40 feet deep and was 
knocked unconscious and almost broke his leg.  An August 1995 
VA progress note also shows the veteran's report that he fell 
in a hole in 1969 and broke his right ankle, which was 
treated by open reduction and internal fixation.

The service medical records show that the veteran complained 
of cramps in his legs at entry into service in October 1967 
and at discharge in March 1971; but there is no record of any 
treatment for an injury to the right leg.  Clinical 
evaluation of the lower extremities was normal at discharge 
from service.  The veteran also reported at discharge that he 
had no history of broken bones, bone or joint deformity.  He 
further indicated the only history of surgery he had was for 
a skin defect.  The U.S. Army & Joint Services Records 
Research Center (JSSRC) responded that the U.S. Army casualty 
files did not list the veteran as being injured in service.

After service, a private medical record dated in September 
1990 and a January 1993 VA medical record show complaints of 
chronic cramps in the bilateral legs.  An August 1995 VA 
medical record shows an impression of traumatic arthritis of 
the right ankle.  The examiner noted the veteran's reports of 
breaking his ankle in service and being treated by open 
reduction and internal fixation.  In October 1996, a VA 
medical record shows complaints of soreness in both legs.  
Later VA medical records show findings of gouty arthritis.

Although the veteran has complaints of leg cramps in both 
legs, none of the post-service records show any residual of 
an injury specific to the right leg.  The finding of 
traumatic arthritis in the right ankle shows a present 
disability, but there is no evidence of any treatment of a 
broken right ankle in service.  As noted, at discharge from 
service clinical evaluation of the lower extremities was 
normal.

Although the veteran has argued that he has current residuals 
of a right leg injury with right ankle fracture, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between any present disability in the 
right leg and ankle and service.  The first finding of 
arthritis in the right ankle is in 1995, which is 24 years 
after discharge from service; thus, service connection is not 
warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no evidence of continuity of 
symptomatology of these disabilities from service or during 
the more than 20 years before any of these disabilities were 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for residuals of right leg injury with right 
ankle fracture; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

PTSD

The veteran seeks service connection for PTSD.  He contends 
that he was exposed to numerous stressors in service 
including coming under sniper fire while on guard duty in 
Vietnam in May 1969.  He indicated that he was attached to 
the 23rd Artillery.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

Service personnel records show the veteran served in the 
Republic of Vietnam from August 16, 1968 to March 19, 1970 
and was attached to the 23rd Artillery Group.  He 
participated in the Vietnam Counteroffensive Phases V and VI 
and the Tet Vietnam Counter Offensive in 1969.  His military 
occupational specialties during this time included Repair 
Parts Specialist, Armorer, and Sup. Sp. Avn.  He earned, 
among other medals, the Air Medal and the Army Commendation 
Medal.

The JSRRC found that a May 28, 1969 Daily Staff Journal 
submitted by the 23rd Artillery Group documented that Phu Loi 
received a mortar and rocket attack that resulted in seven 
casualties.  Phu Loi was the documented main base area 
location for the 23rd Artillery Group.  

The service personnel records do not demonstrate, in and of 
themselves, that the veteran was exposed to combat.  However, 
the JSRRC has determined that the veteran's unit was 
subjected to rocket fire during the same month he recalled 
coming under sniper fire.  While the types of combat weapons 
used by the enemy on the veteran's unit differ from what the 
veteran recalls, the fact of the matter is the veteran's unit 
came under hostile fire and it was during the same time the 
veteran recalled exposure to enemy hostilities.  His 
participation in various counteroffensive campaigns in 
Vietnam further supports the likelihood that he was subjected 
to combat situations.

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).

Thus, the veteran's exposure to stressors in service is 
supported by the evidence of record.

Post-service records show the veteran started seeking VA 
mental health treatment in August 1991.  He indicated that he 
wished to be treated for depression.  In February 1997, a VA 
medical record shows that his mood was found to be somewhat 
depressed.  He was given diagnoses of rule out major 
depressive disorder and PTSD.  A March 1997 VA medical record 
shows an assessment of major depression.  A July 1997 VA 
medical record confirms a diagnosis of depression.  VA 
medical records dated from August 1997 to March 1998 note a 
continued assessment of rule out PTSD and rule out major 
depressive disorder.  The veteran's reported stressors of 
coming under sniper fire in Vietnam also were noted.  An 
April 1998 VA medical record shows an assessment of PTSD.  It 
was noted that the veteran was involved in a light rail 
accident the previous month and was experiencing nightmares.  

The veteran attended PTSD group therapy from October 1999 to 
July 2003.  The records note that combat and traumatic 
experiences were discussed during these sessions.  A July 
2003 VA PTSD evaluation report shows the veteran reported 
that in service his base came under red alert.  The examiner 
found that the veteran met the minimal criteria for a 
diagnosis of PTSD and that his condition appeared to be 
chronic.  VA medical records dated from March 2004 to July 
2004 and May 2006 to August 2006 show the veteran continued 
to attend PTSD group therapy.

A December 2006 VA examination report shows the veteran's 
claims file was reviewed prior to the evaluation.  The 
veteran reported that he came under sniper fire in May 1969 
while on guard duty in Vietnam as a member of the 23rd 
Artillery Group.  The Axis I diagnosis was PTSD, chronic.  
The examiner concluded that based on the veteran's history 
and mental status examination, his condition was consistent 
with a diagnosis of PTSD.  The examiner further found that 
the PTSD diagnosis was at least as likely as not a result of 
his participation in the Vietnam War when he was under sniper 
fire in May 1969.

The evidence in this case supports the veteran's claim.  The 
personnel records and response from the JSRRC support that 
the veteran was exposed to hostile fire while serving in 
Vietnam in May 1969.  Current medical records also show that 
he has a PTSD diagnosis related to this stressor.  For these 
reasons, all doubt is resolved in the veteran's favor and 
service connection for PTSD is warranted.  38 C.F.R. § 3.102.

Residuals of herbicide exposure including various skin 
disorders

The veteran seeks service connection for residuals of 
herbicide exposure including chronic folliculitis, soft 
tissue sarcoma, and other skin disorders.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  

Personnel records confirm that the veteran served in the 
Republic of Vietnam from August 16, 1968 to March 19, 1970.  
Thus, exposure to herbicides in service is presumed.  

Post-service VA medical records show treatment for 
questionable folliculitis starting in February 1994.  The 
veteran had multiple papules with some scabbing and pustules 
and hyperpigmentation on mostly his upper back and also his 
chest.  A May 1994 VA medical record shows an assessment of 
folliculitis versus chloracne.  It was noted that the veteran 
had persistent folliculitis on his back and lightly on his 
chest.  These findings were continued on VA medical records 
dated from August 1994 to June 1996.  In July 1995, a VA 
medical record shows complaints of dry, itchy flaking skin on 
the face, scalp, back, and chest.  It was noted to be 
questionably related to Agent Orange.  An August 1995 VA 
medical record noted that the veteran had a history of 
exposure to Agent Orange.  A May 1996 VA medical record noted 
that the folliculitis was probably secondary to xerosis 
medications.  A March 1998 VA medical record shows a 
diagnosis of sialolocolithia with sialodenitis.  VA medical 
records dated from July 1999 to December 1999 show findings 
of sebborheic dermatitis on the chest, back, scalp, and face.

A September 2006 VA examination report notes that the veteran 
had not seen a dermatologist for many years.  On physical 
examination, he had a 10 x 4 cm region of plaquing of the 
skin with serpigenous border, which looked more like a tinea 
corporis infection than any other type of obvious lesion in 
the mid-chest.  The examiner noted that the veteran's medical 
records showed he was seen in the early 1990's for 
folliculitis but did not indicate any recent diagnoses or 
treatment.  There was no evidence of soft tissue sarcoma or 
cellular adenitis; there also was no evidence of folliculitis 
since the early 1990's.  The assessment was tinea corporis, 
mid-chest.  The examiner found that it was not likely that 
the veteran's current skin disorder to include folliculitis 
and cellular adenitis, or soft tissue sarcoma was incurred in 
service or was a result of Agent Orange exposure.

The veteran's post-service skin diagnoses are not included on 
the list of diseases that are presumptively related to 
herbicide exposure.  Although the veteran contends that he 
has soft tissue sarcoma, this is not supported by the medical 
evidence of record.

As shown in the September 2006 VA examination report, the 
medical evidence also shows that there is no relationship 
between the veteran's post-service skin diagnoses and 
exposure to herbicides on a direct basis.  Additionally, 
there is no evidence of continuity of symptomatology of 
chronic folliculitis from service or during the 23 years 
before this disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).   

Although the veteran has argued that his current skin 
diagnoses are related to exposure to herbicides in service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's current skin disabilities and service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the service 
connection claim for residuals of herbicide exposure to 
include chronic folliculitis, soft tissue sarcoma, and other 
skin disorder; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Low back disorder

The veteran contends that he injured his back in service in 
1969 when he fell into a 35 to 40-foot deep hole and 
fractured the lower discs.  He testified that he was taken to 
the 3rd Field Hospital at Saigon for x-rays and surgery on 
his neck and chest.  He asserts that he has a present low 
back disability related to this in-service injury.

The service medical records are negative for any injury or 
treatment of the back.  At discharge from service in March 
1971, the veteran reported that he had no history of broken 
bones, bone or joint deformity, or recurrent back pain.  He 
further indicated the only history of surgery he had was for 
a skin defect.  On clinical evaluation in March 1971, 
examination of the spine was normal.  The JSSRC responded 
that the U.S. Army casualty files did not list the veteran as 
being injured.

After service, a June 1988 private report of occupational 
injury noted that the veteran injured his left back and flank 
pulling a fork lift on his job.  The diagnosis was muscle 
strain.  An x-ray examination was requested in December 1988 
and the diagnosis was low back strain.  A May 1995 VA medical 
record shows an assessment of left thoracic muscular pain.  
An August 1995 VA medical record noted the veteran complained 
he had low back pain since he injured his back in service in 
1969 when he fell in a hole.  Examination of the back 
revealed moderate restriction of motion.  The impression was 
residuals of low back injury.  

In September 1995, a VA medical record shows complaints of 
low back pain and notes that a magnetic resonance imaging 
(MRI) report show mild impingement of L4-L5.  A March 1996 VA 
medical record shows an assessment of lumbar spine disc 
disease.  An April 1996 VA medical record further notes that 
a 1993 MRI report showed lumbar spine disc disease.  A 
separate April 1996 VA medical record shows moderate L3-4-5 
spinal stenosis.  In August 1996, a VA MRI report further 
shows spinal stenosis in L3 and L4 and disc bulge.  These 
findings were continued on VA medical records dated in July 
1997 and from March 1998 to July 1998.  

A September 1998 MRI report shows diagnoses of degenerative 
disc disease L4-L5, L5-S1 and degenerative joint disease.  A 
December 1998 VA medical record shows complaints of low back 
pain.  The veteran reported that the problems came from a 
fall in Vietnam in 1969.

A March 1999 VA medical record shows that the veteran was in 
a motor vehicle accident and sustained a whiplash injury.  He 
complained of headaches, neck pain, and back pain.  VA 
medical records dated in December 2003 and July 2004 show the 
veteran was seen for neurological surgery consultation for 
his back.  It was noted that the veteran reported a combat 
injury in service in 1969 and experienced a severe episode of 
back pain in the summer of 2003.  The veteran was given a 
walker.  The impression was MRI evidence of lumbar 
spondylosis with bulging at L5 to S1 disc.

Although the record shows the veteran has a present back 
disability and significant current impairment, the 
preponderance of the evidence shows that this disability is 
not related to service.  The service medical records are 
negative for any injury or treatment for the back; the 
veteran himself denied any problems with his back at 
discharge from service in 1971.  The first finding of any 
impairment in the back is in 1988, which is 17 years after 
service.  There also is no evidence of continuity of 
symptomatology of a back disability from service or during 
the 17 years before any impairment was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   Additionally, the first 
finding of back strain in 1988 was related to an on-the-job 
pulling injury.  

The first finding of degenerative joint disease of the lumbar 
spine is in 1998, which is 27 years after service.  Thus, 
service connection for any degenerative arthritis in the 
lumbar spine is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

Although the veteran has argued that his current back 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's back disability and his 
service.  

The preponderance of the evidence is against the service 
connection claim for a low back disorder; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Keloid scar on the left lateral neck

The veteran seeks service connection for a keloid scar on the 
neck, which he contends was aggravated in service when he had 
surgery to remove it.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

An October 1967 pre-induction examination report shows the 
veteran had a keloid on the left lateral neck.  As the keloid 
scar is shown to have pre-existed service, the determination 
will be if there is evidence that the scar was aggravated by 
service.

The service medical records show that in June 1969 the 
veteran was seen in the plastic surgery clinic for a three-
year history of a scar in the left mandibular area, which was 
cosmetically unsightly.  The scar was described as three 
inches long and one inch wide.  The keloid was excised on 
July 2, 1969.  The wound was edematous on July 10 and there 
was hematoma at the upper end of the wound on July 15, which 
was drained.  By July 17, 1969, the wound looked good.  A 
September 1969 medical record further noted that the keloid 
wound now looked quite good overall.  There was some 
thickening over the mastoid area but the rest was soft and 
flat.  An October 1969 medical record noted that the scar was 
still hypertrophic at the upper end; it was proposed to 
reexcise the upper two cm and small dog ear the lower most 
portion.  The scar was reexcised on October 24, 1969.  The 
sutures were taken out on October 28, 1969.  Follow-up 
reports in November 1969 and December 1969 noted that the 
scar looked good.  At discharge from service in March 1971, 
clinical evaluation of the skin was normal.

After service, a September 2006 VA examination report shows 
the veteran reported entering service with a keloid on the 
left side of his neck and seeking treatment for this while in 
service.  He had a resection times two and the keloid had not 
really given him any problems.  He still had a scar in the 
region extending from the posterior aspect of the pinna 
inferiorly along the neck.  This did not give him any 
itching, discomfort, or other symptoms and he had no further 
keloid in that area.  The examiner indicated that he reviewed 
the claims file and found that the veteran's keloid was not 
likely aggravated in service.  The examiner noted that the 
veteran had good resolution of the keloid after surgical 
resection for cosmetic reasons in 1969.

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran had two surgeries to remove 
the keloid scar on the left neck in service, the medical 
evidence shows that the scar did not increase in severity in 
service.  By the time of the clinical evaluation at discharge 
in March 1971, the skin was found to be normal.  The 
September 2006 VA medical opinion further supports the 
finding that there was no aggravation of the keloid in 
service.  Although the veteran has argued that his current 
keloid scar on the left neck was aggravated by his service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the keloid on the left neck was not 
aggravated in service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for keloid on the left lateral neck; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for residuals of a right 
leg injury with a right ankle fracture is denied.

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for residuals of herbicide 
exposure, to include chronic folliculitis, soft tissue 
sarcoma, and other skin disorders is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a keloid scar on the 
left lateral neck is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


